Citation Nr: 9910662	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.  

2.  Entitlement to secondary service connection for a right 
hip disability.  

3.  Entitlement to secondary service connection for a 
bilateral leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
November 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In November 1997, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  

REMAND

The veteran argues that an increased rating is warranted for 
his service-connected low back disability.  His disability is 
currently rated under Diagnostic Code 5295, as 10 percent 
disabling.  He also seeks secondary service connection for a 
right hip disability and for a bilateral leg disability.  The 
veteran's representative has argued in her January 1996 
written statement that another remand of this claim is 
necessary.  

Background

As noted above, the Board remanded this claim to the RO for 
additional development in November 1997.  At that time it was 
noted that as to the increased rating issue, in July 1979, 
the veteran was service connected for lumbosacral strain, and 
a 10 percent rating was assigned.  In October 1994, he was 
examined by VA and X-rays showed mild degenerative changes at 
the L-5-S1 disk space.  The diagnosis was, chronic low back 
pain likely secondary to chronic degenerative disk disease.  
The examiner also stated that there was no way to connect the 
early degenerative changes in the right hip to the condition 
in the veteran's low back, and that the discomfort in this 
thigh and leg was most likely due to his degenerative joint 
disease rather than his hip, although referred pain from the 
hip could cause groin and thigh pain.  In January 1995, the 
veteran's disability was re-characterized as lumbosacral 
strain, X-ray evidence of mild degenerative changes at L5-S1.  

In a May 1995 letter, Daniel R. Ripa, M. D. stated that he 
evaluated the veteran and that the veteran appeared to have a 
unilateral spondylolytic defect on the right at L5-S1.  It 
was noted that a recent MRI showed degenerative changes in 
lumbar disks, L3-4, 4-5 and L5-S1.  It was opined that the 
referred pain in the right leg was related to the veteran's 
low back condition and most likely was the result of the 
spondylolytic defect.  Further testing consisting of a CT of 
the lumbar spine was recommended.  

On examination by VA in February 1996, it was noted that a CT 
scan done at Bryan Memorial Hospital and an MRI, performed at 
the University of Nebraska Medical Center should be obtained.  
The diagnoses included sciatica on the right, probably 
secondary to nerve impingement, L5-S1.  

The Board noted in its November 1997 remand that it did not 
appear from the record that copies of those diagnostic 
procedures were obtained by the RO.  The RO was also 
requested to schedule the veteran for a VA disability 
evaluation examination and specific information was to be 
elicited from the examiner. 

As to the secondary service connection issues, the Board 
noted that there were unclear findings in the record.  A VA 
examiner had noted that it was not possible to connect the 
veteran's right hip with his low back but that the discomfort 
in his thigh and leg was most likely due to his degenerative 
joint disease.  A private physician had stated that the 
veteran's right leg pain was related to the low back 
disability, which was reported to be a spondylolytic defect 
on the right.  

The Board then pointed out that in the recent case, Allen v. 
Brown, 7 Vet. App. 439 (1995), the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 (West 
1991) and 38 C.F.R. § 3.310(a) (1998), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.

In light of the Allen case, the Board informed the RO that it 
must consider whether the veteran's right hip and bilateral 
lower extremity disabilities were proximately due to or the 
result of his service-connected low back disability pursuant 
to 38 C.F.R. § 3.310(a) (1998).  Further, it was stated that 
if however, the RO determined that the veteran does not have 
a right hip disability and a bilateral lower extremity 
disability which are proximately due to or the result of his 
service-connected disability, the RO must also consider 
whether these disabilities have been aggravated by his 
service-connected disability, and, if so, the level of 
disability attributable to aggravation must be determined.  
The Board noted that in adjudicating the secondary service 
connection claims, it did not appear that the RO applied the 
aggravation analysis discussed in Allen.   

Current Considerations


The veteran is service-connected for lumbosacral strain.  He 
argued at his personal hearing that his disability should be 
rated under the provisions of Diagnostic Code 5293, which 
addresses intervertebral disc disease.  The Board has 
construed this as an inferred claim of entitlement to service 
connection for intervertebral disc disease, and the matter 
was referred to the RO for consideration at the time of the 
Board's remand.  While the case was in remand status, in its 
July 1998 supplemental statement of the case, the RO 
indicated that radiation of pain into the legs was a symptom 
of degenerative joint disease and that it was considered part 
of the service-connected disability.  The RO then referred to 
some criteria in the Rating Schedule noted under Diagnostic 
Code 5293.  The RO did not list the requirements under that 
Code for the pertinent percentages in the claim in the 
supplemental statement of the case.  

Also while the case was in remand status, the veteran 
underwent a VA examination for disability evaluation.  
However, the information requested by the Board was not 
completely indicated by the examiner.  Specifically, the 
examiner did not discuss functional loss due to pain, any 
limitations during flare-ups, weakened movement, fatigability 
or incoordination.  In addition, aggravation of the veteran's 
right hip and bilateral lower extremity disabilities was not 
discussed, and the effect of the service-connected low back 
strain on the veteran's employability was not addressed.  

In addition, while the Board requested that the RO attempt to 
secure records from Bryan Memorial Hospital and from the 
University of Nebraska Medical Center, there is nothing in 
the record to indicate that this attempt was undertaken by 
the RO.  Neither is there any indication in the record that 
the veteran was contacted and requested to supply any 
additional evidence he may have concerning his claims.  

As to the secondary service connection issues, the Board 
notes that the RO apparently did not address the issue of 
entitlement to secondary service connection for a bilateral 
lower extremity disability, indicating that the issue was not 
part of the original notice of disagreement.  In January 
1995, the RO denied entitlement to an increased evaluation 
for the veteran's low back disability and also denied 
entitlement to secondary service connection for a right hip 
disability.  In February 1995, the RO found the veteran's 
claim for secondary service connection for a right and left 
leg disability not well grounded and so informed the veteran 
that same month.  In May 1995, the veteran disagreed with the 
February 1995 decision which he indicated concerned an 
increased rating and his secondary problems.  In June 1995, a 
statement of the case which addressed the increased rating 
issue and the secondary service connection issues was issued.  
The veteran's substantive appeal covering all three issues 
was received in December 1995.  The Board finds that the 
bilateral lower extremity issue is properly developed for 
appeal and that the RO must address it.  

The RO did not address aggravation of the right hip and the 
bilateral lower extremity disabilities in that apparently it 
did not inform the veteran concerning aggravation or allow 
him time to submit evidence in this regard.  In addition, the 
RO did not consider the directives set forth in Allen v. 
Brown, 7 Vet. App. 439 in the supplemental statement of the 
case that was issued in July 1998.  

In light of the foregoing, additional development is 
necessary to fulfill the VA's duty to assist.  Accordingly, 
the case is REMANDED for the following actions:


1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected low back disability 
recently as well as for his complaints of 
right hip and lower extremity problems 
recently.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  Of particular interest are the 
records of the veteran's CT scan and MRI 
noted above.  The RO should also inform 
the veteran concerning aggravation as 
noted above and allow him sufficient 
opportunity to submit evidence in this 
regard.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to be performed 
by a board certified orthopedic surgeon, 
if available, to determine the current 
severity of his lumbosacral strain with 
mild degenerative changes at the L5-S1.  
All indicated tests should be performed 
and all findings reported in detail. The 
examiner should report on any objective 
evidence of pain or functional loss due 
to pain.  The physician should also be 
requested to provide an opinion as to 
whether it is as least as likely as not 
that pain or cramping could significantly 
limit functional ability during flare-
ups.  The physician should also be 
requested to determine whether and to 
what extent weakened movement, excess 
fatigability or incoordination are 
exhibited.  Atrophy should be noted.  The 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not that the veteran's right hip 
disability and his lower extremity 
disability are related to the service-
connected low back disability.  He or she 
should also note if the veteran's 
service-connected low back disability 
aggravates his right hip and/or his 
bilateral lower extremity disabilities, 
and, if so, what level of disability is 
attributable to aggravation.  Finally, 
the examiner should provide an opinion as 
to how the veteran's back disability 
affects his employment.  The examiner 
should give complete rationale for all 
opinions rendered.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner.  All opinions and conclusions 
must be supported by complete rationale.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the RO should undertake 
any other indicated development, review 
all evidence of record, and readjudicate 
the issues of entitlement to an increased 
evaluation for the veteran's service-
connected low back disability and 
entitlement to secondary service 
connection for a right hip disability and 
for a bilateral leg disability.  In 
regard to the secondary service 
connection issues, the RO should consider 
the provisions of 38 C.F.R. § 3.310(a) 
(1998) and the directives set forth in 
Allen v. Brown, supra, regarding 
aggravation.  



If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued, with all applicable laws and 
regulations not previously provided to the veteran included, 
and the veteran and his representative provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  


